Citation Nr: 1740650	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  11-15 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to June 1970, at which time the Veteran was discharged as a result of not meeting medical fitness standards at the time of enlistment.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the VA RO.

This appeal was previously before the Board in July 2016.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The Veteran's bilateral knee disability did not originate in service or until years thereafter, and it is not otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. § 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In the instant case, the Veteran was provided with all appropriate notification in September 2009, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Thus, adjudication of the Veteran's claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and records from the Social Security Administration (SSA) have been obtained, to the extent available.  

The Veteran received a VA examination in February 2010, and in July 2016, the Board found this examination to be inadequate.  The Veteran underwent an additional examination in August 2016.  The Board finds that the August 2016 examiner reviewed the Veteran's claims file and past medical history, noted his current complaints, and rendered an appropriate opinion consistent with the remainder of the evidence of record.  The Board concludes that the medical evidence of record is adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran declined the opportunity to present testimony before the Board.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

The Veteran claims that he suffers from a bilateral knee disability as the result of his active duty service.  With that said, there is some suggestion that the Veteran's left knee disability may have pre-existed his active duty service.  The Board will therefore first discuss the presumption of soundness.

A veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  Only conditions recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1132 (West 2014); 38 C.F.R. § 3.304(b) (2016).  A history of pre-service existence of a condition recorded at the time of examination does not constitute a notation of the condition.  38 C.F.R. § 3.304(b)(1) (2016).  While a history of the pre-service existence of conditions recorded at the time of examination does not constitute a notation of that condition, that history is to be considered with all other material evidence when determining whether a condition pre-existed active duty service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2016); Cosman v. Principi, 3 Vet. App. 503 (1992).  

Considering whether the Veteran was in sound condition at service entrance, the Board notes that there is no evidence showing treatment for or complaint of a left knee disability before service.  In the Veteran's March 1970 enlistment examination, the Veteran's lower extremities were found to be normal, and the Veteran was medically qualified for enlistment.  On April 3, 1970, the Veteran complained of recurring pain in his left knee, and x-ray examination of the Veteran's left knee was normal.  On April 16, 1970, the Veteran reported a history of acute injury to the knees.  On April 22, 1970, a clinician noted that the Veteran had effusion and tenderness in the medial joint space, and the Veteran was diagnosed with a tear of the left medial meniscus.  The Veteran was placed on limited duty pending completion of an erroneous enlistment board.  On May 15, 1970, a Medical Board determined that the Veteran was medically unfit for enlistment as a the result of a tear of the left medial meniscus that existed prior to entry on active duty and that was not aggravated by active duty.  The Veteran was discharged in June 1970 as a result of not meeting the medical fitness standards at enlistment.  

With the Veteran's lower extremities found to be normal at the Veteran's entrance examination, the Board finds that no left knee disability was noted at the time of entrance into service.  Thus, upon review of the evidence of record, the Board finds that the presumption of soundness on induction attaches.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

Furthermore, while the Board acknowledges the Veteran's in-service report of a history of knee trauma and the in-service opinions of clinicians that the Veteran's left knee disability existed before his entry into service, the record contains no pre-service medical records actually documenting the presence of a left knee disability.  Without such evidence, the Board concludes that these in-service statements and opinions alone do not constitute clear and unmistakable evidence indicating that a left knee disability pre-existed service, and the presumption of soundness has not been rebutted.  

With the Veteran presumed to be in sound condition at induction, the Board's analysis turns to whether the Veteran's bilateral knee disability is the result of active duty military service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Board notes that arthritis is a chronic disease and service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2016).

Turning to the facts in this case, beginning on April 3, 1970, the Veteran began complaining of pain in his knees.  On April 6, 1970, the Veteran was noted to have pain and crepitus in his left knee, and he was placed on light duty status.  On April 8, 1970, the Veteran complained of pain in the medial aspect of his left tibia.  On April 16, 1970, the Veteran complained of pain and weakness in both knees, with the left greater than the right.  An April 16, 1970 x-ray of the Veteran's left knee was noted to be within normal limits.  An orthopedist found that the Veteran had a tear of the left medial meniscus.  On May 18, 1970, the Veteran was found to have a bruised knee and was placed on a physical profile as a result of his left knee condition.  

The Veteran filed a claim of entitlement to service connection in October 2009, stating that he "messed up [his] knees in Basic Training".  The Veteran stated that he tolerated the pain associated with his knees for years.  During an October 2009 examination conducted in association with the Veteran's claim of entitlement to disability benefits from the SSA, the Veteran stated that he had experienced worsening pain "all over for a couple of years".  The Veteran was assessed with generalized osteoarthritis.  An October 2009 x-ray study of the Veteran's left knee showed no acute abnormality.  In a November 2009 SSA examination, the Veteran stated that he had experienced chronic pain for the preceding three years.  The Veteran reported that he had worked as a welder for most of his life.  In the Veteran's 2009 claim of entitlement to disability benefits from the SSA, the Veteran alleged that his disabilities, including arthritis in the knees, first interfered with his ability to work in June 2000, and they prevented him from working as of March 13, 2009.  

The Veteran underwent a VA examination in February 2010, at which time the examiner found it to be less likely than not that the Veteran's left knee disability was caused by or a result of the Veteran's active duty service.  As a rationale for this opinion, the examiner noted that the Veteran experienced an in-service tear of the medial meniscus of his left knee.  The examiner noted that there was no further evidence documenting further treatment for a left knee disability following the Veteran's separation from service.  In July 2016, the Board found this opinion to be inadequate, noting that the rationale for the examiner's opinion relied exclusively on the lack of post-treatment medical evidence as a rationale.  

The Veteran was provided with an additional examination in August 2016, at which time the examiner diagnosed the Veteran with degenerative arthritis of the right knee.  The examiner found it to be less likely than not that the Veteran's right knee disability was related to his service.  As a rationale for this opinion, the examiner noted that the Veteran had mild degenerative arthritis to his right patella, with no other evidence of arthritis in the main areas of the right knee joint.  The examiner, citing medical literature, found that degenerative arthritis resulted from a complex interplay of multiple factors, including joint integrity, genetics, local inflammation, mechanical forces, and cellular and biochemical processes.  The examiner further noted that risk factors for developing degenerative arthritis in any joint include increasing age, elevated body mass index, occupation and sports activities, genetic predisposition, and prior injury.  With that said, the examiner, again citing medical literature, found that advancing age was one of the strongest risk factors associated with degenerative arthritis, with 83 percent of men aged 55-64 having osteoarthritis, and 97 percent of males over age 65 having osteoarthritis.   

While the examiner noted that the Veteran's service treatment records showed a 1970 left knee injury, the examiner, citing medical literature, found that having an injury in one joint was not a significant risk factor for developing arthritis in the opposite joint.  Furthermore, the examiner found that there was no competent evidence of any knee disability or condition for over 30 years after the Veteran's active duty service, and the Veteran himself stated that he did not have any knee problems until around 2009.  The examiner noted that review of Veteran's currently-available medical records showed a lack of any knee conditions for over 35 years after his active duty service.  Finally, the examiner noted that October 2009 statements to the SSA indicated that the Veteran had "done all kinds of physical labor all his life" and that for "the last 15 years he [had] been a welder ... and now has arthritis in most of his joints."  Therefore, the examiner found that there was no competent evidence to suggest that the Veteran's current right knee condition was at least as likely as not incurred in or caused by his knee issues in service.  Rather, the examiner found that it was more likely than not that the Veteran, like many other people his age, developed degenerative arthritis over the years because of advancing age and years of physical labor over the course of his life.

With regard to the Veteran's left knee disability, the examiner noted that the Veteran reported occasional pain and a feeling of "looseness" in his left knee.  Examination of the Veteran's left knee was essentially normal, and x-ray of the left knee was normal.  The examiner noted that the Veteran received in-service treatment for a left knee injury in 1970.  Although, the examiner noted, MRI was not available in 1970, the Veteran's service treatment records indicate that it was believed that the Veteran had a left knee meniscal tear.  The Veteran denied having any left knee surgeries.  The Veteran also stated that after his left knee healed, he did not have any left knee problems for the next 35 years.  Instead, the Veteran began to have knee problems on or around 2009.

Citing medical literature, the examiner noted that non-surgical, conservative therapy, consisting of rest, ice and strengthening the muscles that support the knee, was successful most of the time for many knee meniscal tears.  The examiner indicated that a review of Veteran's service treatment records, post-service medical records, and the Veteran's statements, showed that the Veteran's left knee injury healed well and he did not have any left knee problems for over 35 years after his active duty service.  Furthermore, the Veteran reported working in physically demanding jobs as a welder and shipbuilder for most of his life.  The Veteran indicated that he had not received any treatment for his left knee until receiving a cortisone shot to his left knee earlier in 2016.  Even now, the examiner found that the Veteran's current knee exam and left knee x-ray were essentially normal.  There were no clinical findings that would support a current or chronic left knee meniscus tear.  Thus, the examiner found that there was no competent evidence of a medical or temporal nexus between the Veteran's left knee injury in 1970 and his current left knee condition.  Therefore, it was less likely than not that the Veteran's current left knee condition was incurred in or caused by his knee issues during service.

Turning now to an analysis of these facts, affording the Veteran with the benefit of the doubt, the record suggests that the Veteran has been diagnosed with a current bilateral knee disability, and the Veteran complained of knee pain in service.  Thus, the evidence shows a current disability and an in-service incident.  The remaining question in this case, then, is whether the evidence supports a finding of a connection between the Veteran's current disability and his in-service experiences.  

The weight of the medical evidence of record, particularly the August 2016 opinion of a VA examiner, is against a finding that the Veteran's diagnosed knee disabilities are related to his military service.  The Board has otherwise also closely examined the Veteran's medical records for evidence that the Veteran's bilateral knee disability is related to service, and it cannot find that the weight of the evidence supports such a conclusion.  

To the extent that the Veteran believes that his bilateral knee disability is related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Of note, it was the Veteran's statements, which were found to be competent, that formed the basis for VA providing the Veteran with examinations.

Lay persons are also competent to provide opinions on some medical issues, such as experiencing pain.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a bilateral knee disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's bilateral knee disability is related to his service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the internal functioning of the Veteran's orthopedic system, something that is not readily perceivable by the use of a person's senses.  

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his bilateral knee disability, and it finds that he has not done so.  Following service, the Veteran first complained of bilateral knee pain in his 2009 application for SSA disability benefits; the Veteran did not, at that time, attribute his bilateral knee pain to his military service.  Thus, the Board notes that the Veteran did not complain of symptoms for many decades following service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  

While the Board acknowledges the Veteran's current contentions that he experienced symptoms associated with his bilateral knee disability consistently since service, the Board finds these contentions to lack credibility given that the Veteran failed to mention such symptoms at any time for decades following service.  Furthermore, the Board must note that in the Veteran's 2009 application for SSA disability benefits, he denied experiencing bilateral knee symptoms consistently since service.  For example, in October 2009, the Veteran stated that he had experienced pain for "a couple of years"; in November 2009, the Veteran indicated that he had experienced chronic pain for the past three years.  

The Board has every reason to believe the Veteran's past accounts to clinicians regarding the duration of his symptoms, because such accounts were offered in an attempt to obtain appropriate medical care for his symptoms of pain and were offered more contemporaneous in time to the first onset of symptoms.  The Veteran's more recent claims of a continuity of symptoms lack credibility, and the Board thus finds that the record does not support a finding that the Veteran experienced symptoms of his claimed bilateral knee disability since service.  

The medical nexus element thus cannot be met via a continuity of symptomatology.  Furthermore, the Board finds that the Veteran's bilateral knee disability was not shown within one year following separation from service.  Therefore, presumptive service connection is not warranted.  The Board concludes that the weight of the evidence is against granting service connection, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral knee disability is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


